Citation Nr: 1524967	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a disability rating in excess of 20 percent for status postoperative left anterior cruciate ligament reconstruction and degenerative changes.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to an effective date earlier than October 23, 2013, for the grant of service connection for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1992 to November 1994 and active service in the United States Marine Corps (USMC) from July 1996 to November 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The Veteran testified before the undersigned Veterans Law Judge during an April 2015 Travel Board hearing.  A transcript is associated with the record. 

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine, entitlement to a higher disability rating for the service-connected left knee disability, and entitlement to an earlier effective date for the grant of service connection for a right knee disability are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.



FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of entitlement to a TDIU.

2.  The Veteran has bilateral tinnitus that is at least as likely as not related to conceded in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  TDIU.

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appellant or an authorized representative may withdraw an appeal as to any or all issues involved at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

During his April 2015 Travel Board hearing, the Veteran requested that his appeal for a TDIU be withdrawn.  See Transcript of Record p. 2.  Accordingly, the Board does not have jurisdiction to review the appeal, as there are no remaining allegations of errors of fact or law for appellate consideration.


B.  Tinnitus.

The Veteran contends that he has bilateral tinnitus due to conceded in-service noise exposure.  See January 2008 Claim.

The March 2009 VA audiological examiner diagnosed the Veteran with bilateral tinnitus and opined that the Veteran's bilateral tinnitus was not etiologically related to his service because it did not begin until 2007, eleven years after the Veteran's separation from service.  The examiner's rationale is inadequate, as the Veteran later clarified that he had experienced bilateral tinnitus in service, but intermittently, following explosions, and intermittently since service.  It simply did not become constant until 2007.   

The Veteran is competent to report that he experienced intermittent ringing in his ears after hearing explosions that were so loud he could hear them through his hearing protection, and that he experienced intermittent ringing in his ears after separation from service until it became constant in 2007.  See Transcript of Record pp. 19-21.  

Regardless, the Board assigns more probative weight to the Veteran's reports, as he has personal knowledge and the VA examiner was not able to review the Veteran's report of continuous ringing in his ears since service.  The evidence is sufficient to decide the claim and in equipoise; therefore, the Board resolves all reasonable doubt in favor of the Veteran to find that his bilateral tinnitus had its onset in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

Consequently, the preponderance of the competent, credible, and probative evidence of record weighs in favor of granting service connection for bilateral tinnitus.

In light of the favorable decisions, a discussion of Board's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
ORDER

The appeal for service connection for a TDIU is dismissed.

Service connection for bilateral tinnitus is granted.


REMAND

A.  Lumbar spine.

The record lacks sufficient evidence to make a decision on the claim.  The record does not contain an adequate and thorough medical opinion regarding whether the Veteran's lumbar spine diagnoses are related to his July 1996 left knee injury and subsequent complaints of left leg numbness and tingling during his active service in the USMC or lifting heavy ammunition boxes all day during his active military service.  See September 1993 Service Treatment Record (STR) (reporting lifting heavy ammunition boxes all day, every day); Transcript of Record pp. 2-3 (reporting symptoms of numbness and tingling); id. p. 12 (reporting seeking treatment after felt pinch in lower back in Oklahoma in approximately August 1993 while delivering ammunition and explosives and loading crates, bombs, and rounds).  The Board lacks the medical expertise to provide medical nexus opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

B.  Left knee.

The Board notes that the issue of entitlement to a temporary 100 percent rating based on convalescence following a left knee surgery and for service connection for bilateral knee muscle atrophy are currently under development and adjudication at the RO.  In connection with the muscle atrophy claim, the Veteran was afforded a VA examination in March 2015.  This examination provided findings that are relevant to the current increased rating claim for the Veteran's service-connected left knee disability.  On remand, the RO should consider such findings in connection with the current increased rating claim, issue a SSOC, and readjudicate that claim after the claims for a temporary 100 percent rating based on convalescence following a left knee surgery and for service connection for bilateral knee muscle atrophy are adjudicated.    

C.  Right knee.

The Veteran filed a Notice of Disagreement in April 2014, contending that the grant of service connection for his right knee disability should have an earlier effective date.  As the NOD placed the claim in appellate status, it must be remanded to allow the AOJ to issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an SOC regarding his appeal for an effective date earlier than October 23, 2013, for a grant of service connection for right knee degenerative joint disease.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return the issue to the Board.  

2.  Make efforts to obtain any outstanding treatment records and STRs, including any hospital treatment, from 1993 and 1994 regarding low back complaints or symptoms of numbness and tingling.  If no additional STRs are available, please provide a memorandum of unavailability that describes the efforts made.

3.  Obtain an addendum opinion from the March 2009 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any lumbosacral spine disabilities.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file and provide an opinion, based on the record, regarding:

(a).  whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability is etiologically related to an in-service injury, disease, or event, including the Veteran's July 1996 left knee injury while landing after having jumped an eight-foot wall during an obstacle course during his active service in the USMC, carrying heavy boxes of ammunition, bombs, and other items all day during his active military service, and symptoms of numbness and tingling in September 1993 STRs;

(b).  whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability is proximately due to or, in the alternative, chronically aggravated beyond the natural progression by service-connected disability.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  The examiner is instructed that the Veteran is competent to report his symptoms and self-treatment of pain, and his reports cannot be disregarded solely based on the absence of treatment records.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If any medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4.  Then, readjudicate the Veteran's claims with consideration of all of the evidence added to the record since the February 2014 SSOC including the March 2015 DBQ examination of the Veteran's left knee and lower legs (and following adjudication of the claims for a temporary total rating based on convalescence and service connection for bilateral knee muscle atrophy that are currently under development and adjudication at the RO).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


